DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.

1.	The present application is being examined under the pre-AIA  first to invent provisions.
2.	Amendment after Final office action filed on 12/16/2020 is acknowledged.  
3.	Claim 2 has been cancelled.
4.	Claims 1 and 3-17 are pending in this application.
5.	Claims 9 and 10 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  
	In view of Applicant's amendment to the claim, claim 4 is hereby rejoined.
6.	Applicant elected without traverse of Group 1 (claims 1-8 and 11-15) and elected with traverse of SEQ ID NO: 10 as species of polypeptide; polyethylene glycol (PEG) as species of additional moiety; an injectable suspension as species of form of the pharmaceutical composition; and camptothecan as species of second active agent in the reply filed on 2/1/2017.    


Examiner's Notes
7.	The amendment to the specification filed on 12/16/2020 recites "Please replace the paragraph on page 2 lies 5-14…" and "Please replace the paragraph on page 22 page 8 lines 5-14…" and "Please replace the paragraph on page 25 lines 15-19…".

Withdrawn Objections and Rejections
8.	Objection to claims 5, 6 and 12 is hereby withdrawn in view of Applicant's amendment to the claim.
9.	Rejection to claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph due to insufficient antecedent basis (Section 27 of the Final office action dated 5/15/2020) is hereby withdrawn in view of Applicant's amendment to the claim.
10.	Rejection to claims 1, 6-8 and 11-16 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yang et al (US 2009/0104123 A1, cited and enclosed in the previous office actions) is hereby withdrawn in view of Applicant's amendment to the claim.  
11.	Rejection to claims 1, 3, 6-8 and 11-16 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Yang et al (WO 2009/146099 A2, cited and enclosed in the previous office actions) is hereby withdrawn in view of Applicant's amendment to the claim.
12.	Rejection to claims 1, 3, 6-8 and 11-16 under pre-AIA  35 U.S.C. 102(a) as being anticipated by Yang et al (WO 2009/146099 A2, cited and enclosed in the previous office actions) is hereby withdrawn in view of Applicant's amendment to the claim.
13.	Rejection to claims 1, 3, 6-8 and 11-16 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang et al (US 2009/0104123 A1, cited and enclosed in the previous office actions) in view of Veronese et al (DDT, 2005, 10, pages 1451-1458, cited and enclosed in the previous office actions), Liong et al (ASCnano, 2008, 2, pages 889-896, 
14.	Rejection to claims 1, 3, 6-8 and 11-16 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang et al (WO 2009/146099 A2, cited and enclosed in the previous office actions) in view of Liong et al (ASCnano, 2008, 2, pages 889-896, cited and enclosed in the previous office actions) and Coley et al (Front Ecol Environ, 2003, 1, pages 1-8, cited and enclosed in the previous office actions) is hereby withdrawn in view of Applicant's amendment to the claim.
15.	Rejection to claims 1, 3, 6-8 and 11-16 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of US patent 9339559 B2 and in view of Yang et al (US 2009/0104123 A1, cited and enclosed in the previous office actions) and Veronese et al (DDT, 2005, 10, pages 1451-1458, cited and enclosed in the previous office actions) is hereby withdrawn in view of Applicant's amendment to the claim.
16.	Rejection to claims 1, 3, 6-8 and 11-16 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21, 26-31, 34-39 and 41 of co-pending Application No. 15/155958 and in view of Yang et al (US 2009/0104123 A1, cited and enclosed in the previous office actions) and Veronese et al (DDT, 2005, 10, pages 1451-1458, cited and enclosed in the previous office actions) is hereby withdrawn in view of Applicant's amendment to the claim.


Maintained/Revised Objections
17.	The use of trademarks has been noted in this application, for example, “Avastin®” on page 3, line 15 and many others of instant specification.  Each letter of the trademarks should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  
18.	(Revised due to Applicant's amendment to the claim) The specification remains objected to for the following minor informality: The specification recites “SEQ ID NO:9, referred to as hProAngioB or Angio3, is the amino acid sequence of a variant domain one of CD2 derived from SEQ ID NO2 by mutations E8S, T9V, W10Q, G11M, A12K, D99N, I102V, Q103I, and E104I…” on page 28, lines 17-22.  However, in addition to the listed mutations, the amino acid sequence of SEQ ID NO: 9 contains other extra mutations, as shown below with Query being instant SEQ ID NO: 2 and Sbjct being instant SEQ ID NO: 9: 
    PNG
    media_image1.png
    216
    855
    media_image1.png
    Greyscale
.  Applicant is required to correct this issue in both the specification and the sequence listing filed on 10/30/2015.  
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Response to Applicant's Arguments
19.	Applicant fails to address all the objections to the specification set forth in the Final office action dated 5/15/2020.
	Furthermore, as stated previously, the Examiner would like to bring Applicant’s attention to the objection set forth in Section 18 above.  This objection is related to the extra mutations in instant SEQ ID NO: 9, which is inconsistent with the statement “SEQ ID NO:9, referred to as hProAngioB or Angio3, is the amino acid sequence of a variant domain one of CD2 derived from SEQ ID NO2 by mutations E8S, T9V, W10Q, G11M, A12K, D99N, I102V, Q103I, and E104I…” on page 28, lines 17-22 of instant specification and SEQ ID NO: 9 in the sequence listing filed on 10/30/2015.  

20.	(Revised due to Applicant’s amendment to the claim) Claims 1, 11 and 17 remain objected to for the following minor informality: Applicant is suggested to amend the recited "… the polypeptide comprises an amino acid having more than 95%..." as "… the polypeptide comprises the amino acid having more than 95%...".  The term "an amino acid sequence" broadly includes both fragments and full-length of a polypeptide that is more than 95% identical to any one of instant SEQ ID NOs: 3-11.  

	In addition, claim 1 contains the acronym “CD2”.  An acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., cluster of differentiation 2 (CD2).  The abbreviations can be used thereafter.

Response to Applicant's Arguments
21.	Additional minor issues have been noticed in claims 1, 11 and 17; and Applicant's amendment to the claim introduces new issue with claim 17.  Therefore, claims 1, 11 and 17 remained objected.

Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 112 second paragraph
22.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


(Revised due to Applicant’s amendment to the claim) Claims 1, 3, 4, 6-8 and 11-17 remain/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
24.	Claims 1 and 17 recite “…wherein the polypeptide has a β-sheet formed by two segments having at least four amino acids alternating between hydrophilicity and hydrophobicity, and an anti-parallel fold…”; and claim 11 recites “…wherein the polypeptide has a β-sheet formed by two segments having at least five amino acids alternating between hydrophilicity and hydrophobicity, and an anti-parallel fold…”.  It is unclear what is encompassed within the recited “two segments having at least four amino acids alternating between hydrophilicity and hydrophobicity” and “two segments having at least five amino acids alternating between hydrophilicity and hydrophobicity”.  With regards to the recited hydrophobic amino acid and hydrophilic amino acid, the instant specification fails to define them.  Depend on the source, the definition of hydrophobic amino acid and/or hydrophilic amino acid varies, as evidenced by The 20 Amino Acids and Their Role in Protein Structures (cited and enclosed in the precious office actions, from http://www.proteinstructures.com/Structure/Structure/amino-acids.html, pages 1-3), Amino Acid Properties (cited and enclosed in the previous office actions, pages 1-3, from http://p53.iarc.fr/AAProperties.aspx), and Amino Acids Reference Chart (pages 1-4, cited and enclosed in the previous office actions, from http://www.sigmaaldrich.com/life-science/metabolomics/learning-center/amino-acid-refer...).  Therefore, it is unclear what is encompassed within the recited “two segments 
25.	Claims 1, 11 and 17 recite “…the polypeptide comprises an amino acid having more than 95% similar amino acid identity to one selected from the group consisting of SEQ ID NOs: 3-11”.  With regards to the recited term “95% similar amino acid identity”, the instant specification fails to define them.  The instant specification discloses “The phrase "substantially similar," in the context of two nucleic acids or polypeptides, refers to two or more sequences or subsequences that have at least 75%, preferably at least 85%, more preferably at least 90%, 95% or higher or any integral value therebetween nucleotide or amino acid residue identity, when compared and aligned for maximum correspondence, as measured using a sequence comparison algorithm such as those described below for example, or by visual inspection.” (see page 7, lines 3-8 of instant specification).  However, this is not the same as the recited term “95% similar amino acid identity”.  Therefore, it is unclear what is considered as “95% similar amino acid identity”.  Thus, the metes and bounds of instant claims 1, 11 and 17 are vague and indefinite.  Because claims 3, 4 and 6-8 depend from indefinite claim 1, claims 12-16 depend from indefinite claim 11, and none of the dependent claims clarifies the point of 
Furthermore, in the instant case, in view of the disclosure of instant specification, for the purpose of this examination, the Examiner is interpreting the recited “the polypeptide comprises an amino acid having more than 95% similar amino acid identity to one selected from the group consisting of SEQ ID NOs: 3-11” as “the polypeptide comprises the amino acid sequence having more than 95% sequence identity to one selected from the group consisting of SEQ ID NOs: 3-11”.

Response to Applicant's Arguments
26.	Applicant fails to address these rejections; and Applicant's amendment to the claim is insufficient to overcome these rejections.  Therefore, these rejections are deemed proper and are hereby maintained.
Please note: Applicant is suggested to amend claims 1 and 11 as followings to overcome the above rejections and put these claims in condition for allowance:
Claim 1: An anti-angiogenic polypeptide for reducing angiogenesis comprising an amino acid segment having a variation of domain one of cluster of differentiation 2 (CD2) polypeptide from human or rat, wherein the polypeptide comprises the amino acid sequence having more than 95% sequence identity to one selected from the group consisting of SEQ ID NOs: 3-11.
Claim 11: A pharmaceutical composition comprising a therapeutically effective amount of a polypeptide comprising an amino acid segment having a variation of domain one of CD2 polypeptide from human or rat, wherein the polypeptide comprises the amino acid having more than 95% sequence identity to one selected from the group consisting of SEQ ID NOs: 3-11.

Obviousness Double Patenting 
27.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


28.	It is noted that instant application is a CON of the parent application No. 13/739241 (granted as US patent 9175063 B2).  
(Revised due to Applicant's amendment to the claim) Claims 1, 3-8 and 11-17 remain/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of US patent 9175063 B2 and in view of Veronese et al (DDT, 2005, 10, pages 1451-1458, cited and enclosed in the previous office actions) and Solá et al (Journal of Pharmaceutical Sciences, 2009, 98, pages 1223-1245).
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims 1, 3-8 and 11-17, one would necessarily achieve the claimed invention of claims 1-9 of US patent 9175063 B2 in view of Veronese et al and Solá et al, and vice versa. 
29.	Instant claims 1, 3-8 and 11-17 are drawn to an anti-angiogenic polypeptide for reducing angiogenesis comprising an amino acid segment having a variation of domain 
30.	Claim 1-9 of US patent 9175063 B2 are drawn to a method of reducing angiogenesis in an individual in need of angiogenesis reduction, the method comprising: administering to an individual a therapeutically effective dose of a modified CD2 polypeptide derived from human or rat domain one of CD2 polypeptide, the modified CD2 polypeptide having non-wild type characteristics, the non-wild type
characteristics including a β-sheet formed by two segments having at least five amino acids alternating between hydrophilicity and hydrophobicity, an anti-parallel fold, an inward-facing hydrophobic surface, and an outward-facing hydrophilic surface.
31.	The difference between instant claims 1, 3-8 and 11-17 and claims 1-9 of US patent 9175063 B2 is that claims 1-9 of US patent 9175063 B2 does not teach the limitations of instant claims 3 and 4.

Furthermore, Solá et al, throughout the literature, teach glycosylation as a promising approach to improve both the in vitro and in vivo stability of protein pharmaceuticals, for example, Abstract; and pages 1229-1237, Sections "CHEMICAL INSTABILITIES PREVENTED BY GLYCOSYLATION" and " PHYSICAL INSTABILITIES PREVENTED BY GLYCOSYLATION".
Therefore, in view of the teachings of Veronese et al and/or Solá et al, it would have been obvious to one of skill in the art to add a PEG moiety and/or a glycan moiety to the modified CD2 polypeptide derived from human or rat domain one of CD2 polypeptide used in the method recited in claims 1-9 of US patent 9175063 B2, and develop the anti-angiogenic polypeptide and the pharmaceutical composition recited in instant claims 1, 3-8 and 11-17.  If one of ordinary skill in the art practiced the claimed invention of instant claims 1, 3-8 and 11-17, one would necessarily achieve the claimed invention of claims 1-9 of US patent 9175063 B2 in view of Veronese et al and/or Solá et al, and vice versa.


Response to Applicant's Arguments
32.	Applicant argues that “Applicant notes the nonstatutory double patenting rejection. Applicant will file the appropriate terminal disclaimer upon withdrawal of the remaining rejections.”
33.	Applicant's arguments have been fully considered but have not been found persuasive.  
	Please note: in view of instant claim 4 is rejoined and examined in the current office action, Solá et al (Journal of Pharmaceutical Sciences, 2009, 98, pages 1223-1245) is cited as a prior art reference in instant rejection.
	In the instant case, until a properly executed terminal disclaimer is filed and approved by the Office, the double patenting rejection is maintained.
 
New Rejections
34.	For the similar reasoning/rational as the rejection set forth in Sections 28-31 above, instant claims 1, 3, 4, 6, 11, 12, 14, 15 and 17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 of co-pending Application No. 15/555442 and in view of Veronese et al (DDT, 2005, 10, pages 1451-1458, cited and enclosed in the previous office actions) and Solá et al (Journal of Pharmaceutical Sciences, 2009, 98, pages 1223-1245).  
The peptide recited in claim 10 of co-pending Application No. 15/555442 comprises the amino acid sequence having more than 95% sequence identity to the polypeptide of instant SEQ ID NO: 11.
provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Examiner’s Comments
35.	As stated previously, a polypeptide comprising an amino acid segment having a variation of domain one of CD2 polypeptide from human or rat, wherein the polypeptide comprises the amino acid having more than 95% sequence identity to one selected from the group consisting of SEQ ID NOs: 3-11; and a polypeptide comprising the amino acid sequence of instant SEQ ID NO: 2 with mutations E8S, T9V, W10Q, G11M, A12K, D99N, I102V, Q103I and E104I are free of prior art.  The closest prior art is Yang et al (US 2009/0104123 A1, cited and enclosed in the previous office action).  Yang et al teach a modified CD2 polypeptide derived from rat domain one of CD2 polypeptide, wherein the modified CD2 polypeptide having at least five amino acids alternating between hydrophilicity and hydrophobicity, for example, SEQ ID NOs: 1-26 (see pages 12-26, SEQ ID NOs: 1-26).  However, there is no teaching, motivation, or other type of suggestion to alter the peptides of SEQ ID NOs: 1-26 in Yang et al and arrive at a polypeptide comprising an amino acid segment having a variation of domain one of CD2 polypeptide from human or rat, wherein the polypeptide comprises the amino acid having more than 95% sequence identity to one selected from the group consisting of SEQ ID NOs: 3-11; and a polypeptide comprising the amino acid sequence of instant SEQ ID NO: 2 with mutations E8S, T9V, W10Q, G11M, A12K, D99N, I102V, Q103I and E104I.  Therefore, a polypeptide comprising an amino acid segment having a variation of domain one of CD2 polypeptide from human or rat, wherein the polypeptide 

36.	In order to put this application in condition for allowance, in response to the current office action, Applicant is suggested to: 
(1) address the various minor issues with the specification.  With regards to the issues with instant SEQ ID NO: 9, Applicant is required to correct this issue in both the specification and the sequence listing filed on 10/30/2015; 
(2) amend claims 1 and 11 as suggested in Section 26 above; 
(3) file terminal disclaimer to overcome the ODP rejection over claims of US patent 9175063 B2; and 
(4) cancel claims 9, 10 and 17.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI N KOMATSU/Primary Examiner, Art Unit 1658